      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 1 of 15



Justin Cilenti (GC 2321)
Peter H. Cooper (PHC 4714)
CILENTI & COOPER, PLLC
708 Third Avenue – 6th Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
E-mail: pcooper@jcpclaw.com
Attorneys for Plaintiff

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

NICOLAS LOPEZ ROSADO, on behalf of
himself, and others similarly situated,                              Case No.:     19 CV 2899

                               Plaintiff,                            COMPLAINT
       -against-
                                                                     ECF Case
MANHATTAN LUXURY AUTOMOBILES, INC.,
dba LEXUS OF MANHATTAN, or any other business
entity doing business as “LEXUS OF MANHATTAN”,
located at 627 Eleventh Avenue, New York, NY 10036;
ERNIE’S AUTO DETAILING, INC., ERNESTO DECENA
and CARMINE PENELLA, individually,

                               Defendants.



       Plaintiff, Nicolas Lopez Rosado (“Plaintiff”), on behalf of himself and other

similarly situated employees, by and through his undersigned attorneys, Cilenti &

Cooper, PLLC, files this Complaint against Defendants, Manhattan Luxury Automobiles,

Inc., dba Lexus of Manhattan, or any other business entity doing business as “Lexus of

Manhattan”, located at 627 Eleventh Avenue, New York, NY 10036 (hereinafter, “Lexus

of Manhattan”); and Ernie’s Auto Detailing, Inc., and Ernesto Decena and Carmine

Penella, individually, (all defendants, collectively, “Defendants”), and states as follows:

                                    INTRODUCTION
       Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 2 of 15



        1.     Plaintiff, Nicolas Lopez Rosado, alleges that, pursuant to the Fair Labor

Standards Act, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), he is entitled to recover

from the Defendants: (1) unpaid wages and minimum wages; (2) unpaid overtime

compensation; (3) liquidated damages; (4) prejudgment and post-judgment interest; and

(5) attorneys’ fees and costs.

        2.     Plaintiff, Nicolas Lopez Rosado, further alleges that, pursuant to the New

York Labor Law, he is entitled to recover from the Defendants: (1) unpaid wages and

minimum wages; (2) unpaid overtime compensation; (3) unpaid “spread of hours”

premium for each day he worked in excess of ten (10) hours; (4) liquidated damages and

statutory penalties pursuant to the New York Wage Theft Prevention Act; (5)

prejudgment and post-judgment interest; and (6) attorneys’ fees and costs.

                             JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        4.     Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                        PARTIES

        5.     Plaintiff is an adult resident of Bronx County, New York.

        6.     Defendant, Manhattan Luxury Automobiles, Inc., dba Lexus of

Manhattan, is a business corporation organized and existing under the laws of the State of




                                             2
      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 3 of 15



New York, with a principal place of business at 627 Eleventh Avenue, New York, NY

10036.

         7.    Defendant, Ernie’s Auto Detailing, Inc., is a foreign business corporation,

doing business in the State of New York, with a principal place of business at 404 Clifton

Avenue, Clifton, New Jersey 07011.

         8.    Upon information and belief, Defendant, Carmine Penella, is a general

manager in the service department of Lexus of Manhattan, whose address is unknown at

this time and who participated in the day-to-day operations of Lexus of Manhattan, and

acted intentionally and maliciously and is an “employer” pursuant to the FLSA, 29 U.S.A

§203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New

York Labor Law § 2 and the Regulations thereunder, and is jointly and severally liable

with Lexus of Manhattan.

         9.    Upon information and belief, Defendant, Ernesto Decena, is the owner,

general manager, officer, director and/or managing agent of Ernie’s Auto Detailing, Inc.,

whose address is unknown at this time and who participated in the day-to-day operations

of Ernie’s Auto Detailing, Inc, and acted intentionally and maliciously and is an

“employer” pursuant to the FLSA, 29 U.S.A §203(d) and Regulations promulgated

thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law § 2 and the Regulations

thereunder, and is jointly and severally liable with Ernie’s Auto Detailing, Inc.

         10.   The individual defendants, Ernesto Decena and Carmine Penella, both

exercised control over the terms and conditions of plaintiff’s employment, in that they

have and have had the power to: (i) hire and fire employees, (ii) determine rates and




                                             3
        Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 4 of 15



methods of pay, (iii) determine work schedules, (iv) supervise and control the work of the

employees, and (v) otherwise affect the quality of the employees’ employment.

         11.    Plaintiff, Nicolas Lopez Rosado, was employed by Defendants in New

York County, New York, to work in the service department, at a car dealership and

service center known as “Lexus of Manhattan”, located at 627 Eleventh Avenue, during

the past three (3) years.

         12.    Plaintiff Nicolas Lopez Rosado was employed by Ernie’s Auto Detailing,

Inc., continuously during approximately seven (7) years, ending on or about January 20,

2019.

         13.    During each of the three (3) most recent years relevant to the allegations

herein, Lexus of Manhattan, through corporate entities, operated a large sales and service

center for new and used automobiles on the west side of Manhattan.

         14.    Defendant, Lexus of Manhattan, was, and continues to be, an “enterprise

engaged in commerce” within the meaning of the FLSA in that it (i) has and has and had

employees engaged in commerce or in the production of goods for commerce, or that

handle, sell, or otherwise work on goods or materials that have been moved in or

produced for commerce, and (ii) has and had an annual gross volume of sales of at least

$500,000.

         15.    Defendant, Ernie’s Auto Detailing, Inc., was, and continues to be, an

“enterprise engaged in commerce” within the meaning of the FLSA in that it (i) has and

has and had employees engaged in commerce or in the production of goods for

commerce, or that handle, sell, or otherwise work on goods or materials that have been




                                            4
      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 5 of 15



moved in or produced for commerce, and (ii) has and had an annual gross volume of

sales of at least $500,000.

       16.     At all relevant times, the defendants were and continue to be, “enterprises

engaged in commerce” within the meaning of the FLSA.

       17.     At all relevant times, the work performed by Plaintiff, Nicolas Lopez

Rosado, was directly essential to the business operations of the corporate defendants.

       18.     Although Lexus of Manhattan and Ernie’s Auto Detailing, Inc. are

separate corporations or business entities, each engage in related activities, namely,

operating a motor vehicle service center at 627 Eleventh Avenue in Manhattan. The

corporations shared Plaintiff and other similarly situated employees, and acted in the

interest of each other with respect to employees.

       19.     Plaintiff was paid by check, and worked for Ernie’s Auto Detailing, Inc.,

for approximately seven (7) years.

       20.     During the past three (3) years, Plaintiff was stationed at Lexus of

Manhattan, where his work was supervised and controlled by the service department.

       21.     Defendant, Ernesto Decena, creates and implements crucial business

policies, including concerning the number of hours the employees are required to work,

the amount of pay that the employees are entitled to receive, and the method and manner

by which the employees are to be paid.

       22.     At relevant times, Defendant, Carmine Penella, created and implemented

crucial business policies, including concerning the number of hours Plaintiff and other

similarly situated employees were required to work, and the work duties and




                                            5
        Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 6 of 15



requirements on a day-to-day basis; and he terminated Plaintiff’s employment in January

2019.

         23.   The defendant corporations provide mutually supportive services to the

substantial advantage of the other such that each entity is operationally interdependent of

each other and, therefore, may be treated as a single enterprise and/or joint employer.

         24.   The performance of Plaintiff’s job responsibilities, as well as the

responsibilities of other similarly situated employees, was and continues to be controlled

by multiple persons, corporations, or other organizational units acting together.

         25.   The corporate defendants share a common commercial business purpose,

namely, operating a Lexus service and repair center on the west side of Manhattan.

         26.   Upon information and belief, an arrangement existed between the

corporate defendants whereby both entities agreed to share the services of Plaintiff and

other similarly situated employees.

         27.   Upon information and belief, the corporate defendants, shared control of

Plaintiff.

         28.   At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff lawfully earned wages, in contravention of the FLSA and New York Labor Law.

         29.   At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Nicolas Lopez Rosado, and others similarly situated, lawfully earned wages and

minimum wages in contravention of the FLSA and New York Labor Law.

         30.   At relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Nicolas Lopez Rosado, and others similarly situated, lawfully earned overtime

wages in contravention of the FLSA and New York Labor Law.




                                             6
      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 7 of 15



        31.    At relevant times, Defendants knowingly and willfully failed to pay

Plaintiff Nicolas Lopez Rosado, and others similarly situated, lawfully earned “spread of

hours” premiums in contravention of the New York Labor Law.

        32.    Plaintiff, Nicolas Lopez Rosado, has fulfilled all conditions precedent to

the institution of this action and/or such conditions have been waived.

                               STATEMENT OF FACTS

        33.    In or around April 2012, Plaintiff, Nicolas Lopez Rosado, was hired by

Defendant Ernie Auto Detailing, Inc., to work as a helper / cleaner / car washer and

detailer.

        34.    Plaintiff Nicolas Lopez Rosado was continuously employed by Defendant

Ernie Auto Detailing, Inc., between April 2012, through January 20, 2019.

        35.    During the most recent three (3) years, Plaintiff worked at and for the

service department of Lexus of Manhattan.

        36.    Plaintiff’s regular scheduled was Mondays through Fridays, 9:00 a.m.

through 7:00 p.m.; and Saturdays 8:00 a.m. through 5:00 p.m. Plaintiff punched a time

clock at Lexus of Manhattan. After deducting one (1) hour for lunch each day, Plaintiff

worked approximately fifty-four (54) hours per week.

        37.    During the last five (5) years of his employment, Plaintiff was paid an

hourly wage of $8.50 per hour; prior to that, Plaintiff was paid an hourly wage of $8.25

per hour. He was paid weekly, by check.

        38.    Plaintiff worked nine (9) days, for which he was not paid any wages.

        39.    Plaintiff was paid the same regular rate for all hours worked, without an

overtime premium for hours worked in excess of forty (40) per week.




                                             7
        Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 8 of 15



         40.   Plaintiff did not receive tips in connection with his employment.

         41.   Defendants knowingly and willfully operated their businesses with a

policy of not paying either the FLSA minimum wage or the New York State minimum

wage to the Plaintiff and other similarly situated employees.

         42.   Defendants knowingly and willfully operated their businesses with a

policy of not paying Plaintiff and other similarly situated employees either the FLSA

overtime rate (of time and one-half), or the New York State overtime rate (of time and

one-half), in violation of the FLSA and New York Labor Law and the supporting federal

and New York State Department of Labor Regulations.

         43.   Defendants knowingly and willfully operated their business with a policy

of not paying New York State “spread of hours” premiums to Plaintiff and other similarly

situated employees.

         44.   At all relevant times, upon information and belief, and during the course

of Plaintiff’s employment, the Defendants failed to maintain accurate and sufficient time

records.

         45.   Plaintiff did punch a time clock, and was paid hourly. However he was not

provided with a written accounting of his pay, and records in Defendants’ possession may

be false.

         46.   Defendant, Ernesto Decena, is an individual who, upon information and

belief, owns the stock of Ernie’s Auto Detailing, Inc., owns Ernie’s Auto Detailing, Inc,

and manages and makes all business decisions, including but not limited to, the decisions

of what salary the employees will receive and the number of hours the employees will

work.




                                            8
      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 9 of 15



       47.     Defendant, Carmine Penella is an individual who, upon information and

belief, manages employees in the service department at Lexus of Manhattan, and makes

important business decisions, including but not limited to, the decisions of what salary

the employees will receive and the number of hours the employees will work.

                               STATEMENT OF CLAIM
                                        COUNT I
                      [Violation of the Fair Labor Standards Act]

       48.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs “1” through “47” of this Complaint as if fully set forth herein.

       49.     At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff is a covered individual within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

       50.     At all relevant times, Defendants employed Plaintiff within the meaning of

the FLSA.

       51.     Upon information and belief, at all relevant times, Defendants have had

gross revenues in excess of $500,000.

       52.     Plaintiff Nicolas Lopez Rosado, worked hours for which he was paid less

than the statutory minimum hourly wage.

       53.     At relevant times, Defendants had a policy and practice of refusing to pay

the statutory minimum wage to Plaintiff, for his hours worked.




                                             9
     Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 10 of 15



        54.    Plaintiff, was entitled to be paid at the rate of time and one-half the

statutory minimum for all hours worked in excess of the maximum hours provided for in

the FLSA.

        55.    Defendants failed to pay Plaintiff, overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        56.    At all relevant times, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff, for all hours worked in excess of forty (40) hours per work week, which

violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29

U.S.C. §§ 207(a)(1) and 215(a).

        57.    Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff, at the statutory minimum

wage rate and the statutory overtime rate of time and one-half for all hours worked in

excess of forty (40) hours per week, when they knew or should have known such was due

and that non-payment of minimum wages and overtime pay would financially injure

them.

        58.    Defendants failed to make, keep and preserve records with respect to each

of its employees sufficient to determine the wages, hours and other conditions and

practices of employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including

29 U.S.C. §§ 211(c) and 215(a).

        59.    Records, if any, concerning the number of hours worked by Plaintiff and

the actual compensation paid to Plaintiff are in the possession and custody of the

Defendants. Plaintiff intends to obtain these records by appropriate discovery




                                           10
     Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 11 of 15



proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       60.      Defendants failed to properly disclose or apprise Plaintiff, Nicolas Lopez

Rosado, of his rights under the FLSA.

       61.      As a direct and proximate result of Defendants’ willful disregard of the

FLSA, Plaintiff is entitled to liquidated damages pursuant to the FLSA.

       62.      Due to the intentional, willful and unlawful acts of the Defendants,

Plaintiff suffered damages in an amount not presently ascertainable of unpaid minimum

wages and overtime compensation, an equal amount as liquidated damages, and

prejudgment interest thereon.

       63.      Plaintiff is entitled to an award of his reasonable attorneys’ fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

                                        COUNT II
                         [Violation of the New York Labor Law]

       64.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs “1” through “63” of this Complaint as if fully set forth herein.

       65.      At all relevant times, Plaintiff was employed by Defendants within the

meaning of New York Labor Law §§ 2 and 651.

       66.      Defendants knowingly and willfully violated Plaintiff’s rights by failing to

pay Plaintiff wages for all hours worked, and minimum wages in the lawful amount for

hours worked.

       67.      Defendants knowingly and willfully violated Plaintiff’s rights by failing to

pay Plaintiff overtime compensation at rates of not less than one and one-half times the




                                             11
     Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 12 of 15



statutory minimum rate of pay for each hour worked in excess of forty (40) hours in a

workweek.

          68.   Defendants knowingly and willfully violated Plaintiff’s rights by failing to

pay “spread of hours” premiums to Plaintiff for each day he worked a spread of greater

than ten (10) hours pursuant to New York State Department of Labor Regulations §§137-

1.7; 142-2.4.

          69.   Due to the Defendants’ New York Labor Law violations, Plaintiff is

entitled to recover from Defendants his unpaid minimum wages, unpaid overtime wages,

unpaid “spread of hours” premiums, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to New York Labor Law § 663(1) et al. and § 198.

Plaintiff also seeks liquidated damages pursuant to New York Labor Law § 663(1).

                                    COUNT III
 [Statutory Penalties Pursuant to the New York State Wage Theft Prevention Act]
          70.   Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs “1” through “69” of this Complaint as if fully set forth herein.

          71.   Upon information and belief, Defendant’s record keeping practices were

intended to, and did in fact, disguise the actual number of hours the employee worked, in

order to avoid paying for her full hours worked; and, any overtime due.

          72.   Defendant willfully disregarded and purposefully evaded record keeping

requirements of the New York Labor Law by failing to maintain accurate and complete

timesheets, wage notices, and payroll records.

          73.   Plaintiff was not provided with a proper, written wage notice, as required

by law.




                                             12
      Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 13 of 15



          74.   The New York State Wage Theft Prevention Act requires every employer

to notify its employees, in writing, with every payment of wages, of the dates of work

covered, the rate of pay and basis thereof, hours worked, gross wages, deductions,

allowances, and net wages.

          75.   Plaintiff was not provided with a wage statement as required by law.

          76.   Defendant’s failure to provide an accurate annual wage notice entitles

plaintiff to statutory damages of fifty dollars ($50.00) per week for each work week the

violation continued to occur, to a maximum of five thousand dollars ($5,000). New York

Labor Law § 198(1-b).

          77.   Defendant’s failure to provide a weekly wage statement entitles each

plaintiff to statutory damaged in the amount of two hundred fifty dollars ($250.00) for

each work day the violation occurred, to a maximum of five thousand dollars ($5,000).

New York Labor Law §§195(1)(a), (3); 198 (1-d).

          78.   Defendant failed to comply with the notice and record keeping

requirements of the New York State Wage Theft Prevention Act, and as such, is liable for

civil penalties, attorneys’ fees, and costs.

                                  PRAYER FOR RELEIF

          WHEREFORE, Plaintiff, Nicolas Lopez Rosado, on behalf of himself and all

similarly situated employees, respectfully requests that this Court grant the following

relief:

          (a)   An award of unpaid wages and minimum wages due under the FLSA and

                New York Labor Law;




                                               13
Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 14 of 15
Case 1:19-cv-02899-LTS Document 1 Filed 04/01/19 Page 15 of 15
